                    IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                              WESTERN DIVISION
                             NO. 5:17-CR-212-1H


UNITED STATES OF AMERICA,               )
                                        )
                                        )
       v.                               )
                                        )
                                        )                       ORDER
LAILA MERCHANT,                         )
                                        )
       Defendant.                       )
                                        )
                                        )



       This matter is before the court on defendant’s letter [DE

#52]   which      this   court    construes    as     a    motion   to   alter   her

restitution payments.            The government has responded, and this

matter is ripe for adjudication.


       During incarceration, repayment of fines is governed by the

BOP=s Inmate Financial Responsibility Program (IFRP), a voluntary

program designed to assist inmates in meeting their financial

responsibilities.


       While participation in the IFRP is voluntary, refusing to

participate      in   the   program   results    in       the   denial   of   certain

expressly defined privileges.               For example, inmates who refuse

to participate in the program are not ordinarily eligible for



                                        1

            Case 5:17-cr-00212-H Document 55 Filed 12/04/20 Page 1 of 2
furloughs, are limited to maintenance pay, are restricted from

placement in UNICOR (the BOP=s industries program), are limited

in their monthly commissary spending limits, are quartered in

the lowest housing unit status, etc.       Id.


     This court has no authority to intervene in the BOP=s Inmate

Financial Responsibility Program.        Additionally, defendant has

provided no legal basis for altering her judgment.             Therefore,

defendant’s motion [DE #52] is DENIED.


     This 2nd day of December.




                           __________________________________
                           Malcolm J. Howard
                           Senior United States District Judge

At Greenville, NC
#26




                                   2

       Case 5:17-cr-00212-H Document 55 Filed 12/04/20 Page 2 of 2
